Case 1:16-cv-01822-LTB Document 58-2 Filed 09/16/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:16-cv-01822

WILDERNESS WORKSHOP,
WESTERN COLORADO CONGRESS,
NATURAL RESOURCES DEFENSE COUNCIL,
SIERRA CLUB

        Plaintiffs,

 v.

U.S. BUR. OF LAND MGMT ET AL.,

        Federal Defendants.


                      [PROPOSED] ORDER GRANTING DISMISSAL


        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the joint

Stipulation of Dismissal filed by Plaintiffs Wilderness Workshop et al. and Federal Defendants

Bureau of Land Management et al., it is hereby ORDERED that the above-captioned case is

DISMISSED with prejudice pursuant to the terms of the Settlement Agreement reached between

the parties.



ENTERED this ____th day of September, 2019.

                                                               ____________________________

                                                            U.S. District Judge Lewis T. Babcock
